Case 1:20-cv-08965-AT Document12 Filed 01/03/21 Page 1 of1

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

  

DOC #:
DATE FILED: __ 1/4/2021

 

STEIN | SAKS, PLLC MARK ROZENBERG «

KENNETH WILLARD“=

A NJBar Admissions
CT & NJ Bar Admissions
« NY Bar Admission
Federal Court Bar Admissions
AR, CT, CO, DC, IL, MI, MO, ND, NE, NM, TN, TX, WI
285 Passaic Street, Hackensack, NJ 07601 | tel: 201.282.6500 | fax: 201.282.6501 | www.steinsakslegal.com

December 31, 2020

Via CM/ECF

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street

New York, NY, 10007

Re: Monegro vs Ranger Industries, Inc.
Case #: 1:20-cv-08965- AT

Dear Judge Torres:

We represent the Plaintiff in the above matter. We write to respectfully request that the initial
conference currently scheduled for January 2, 2021, at 10:00am be adjourned. The Defendant was
served on October 29, 2020. The Defendant is now in default and has not made contact at all with
Plaintiff.

This is the first request for an adjournment. The Plaintiff will file for default within 45 days.

We thank Your Honor and the Court for its kind considerations and courtesies.

GRANTED. The initial pretrial conference scheduled for January 4, 2021, is ADJOURNED sine die. By
February 18, 2021, Plaintiff shall move for default.

SO ORDERED.

Dated: January 4, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
